
	
		I
		112th CONGRESS
		2d Session
		H. R. 4199
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2012
			Mr. Rigell introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to close the
		  corporate jet depreciation loophole and to increase the work opportunity tax
		  credit for veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Closing Corporate Jet Tax Loopholes to
			 Employ Veterans Act of 2012 or as the Jets for Vets Act of 2012.
		2.General aviation
			 aircraft treated as 7-year property
			(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to classification of certain property) is
			 amended by striking and at the end of clause (iv), by
			 redesignating clause (v) as clause (vi), and by inserting after clause (iv) the
			 following new clause:
				
					(v)any general aviation aircraft,
				and
					.
			(b)Class
			 LifeParagraph (3) of section 168(g) of the Internal Revenue Code
			 of 1986 is amended by inserting after subparagraph (E) the following new
			 subparagraph:
				
					(F)General aviation
				aircraftIn the case of any general aviation aircraft, the
				recovery period used for purposes of paragraph (2) shall be 12
				years.
					.
			(c)General aviation
			 aircraftSubsection (i) of section 168 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (19) the following new
			 paragraph:
				
					(20)General
				aviation aircraftThe term general aviation
				aircraft means any airplane or helicopter (including airframes and
				engines) not used in commercial or contract carrying of passengers or freight,
				but which primarily engages in the carrying of
				passengers.
					.
			(d)Effective
			 dateThis section shall be effective for property placed in
			 service after December 31, 2012.
			3.Increase in work
			 opportunity tax credit for veterans
			(a)In
			 generalIn the case of any
			 taxable year beginning after December 31, 2011, each of the specified veteran
			 WOTC dollar amount limitations shall be increased by the corporate jet loophole
			 savings amount with respect to such limitation.
			(b)Specified
			 veteran WOTC dollar amount limitationFor purposes of this
			 section, the term specified veteran WOTC dollar amount
			 limitation means each of the $12,000, $14,000, and $24,000 amounts
			 contained in section 51(b)(3) of the Internal Revenue Code of 1986.
			(c)Corporate jet
			 loophole savings amountFor purposes of this section, the term
			 corporate jet loophole savings amount means, with respect to
			 each specified veteran WOTC dollar amount limitation, the amount obtained by
			 multiplying such limitation by such percentage as the Secretary of the Treasury
			 (or his designee) determines will result in an aggregate decrease in Federal
			 revenue pursuant to this section which is equal to the aggregate increase in
			 Federal revenue which the Secretary (or his designee) determines will result
			 pursuant to section 1.
			
